                   Case 2:90-cv-00520-KJM-DB Document 5936-1 Filed 10/05/18 Page 1 of 7


               1 DONALD SPECTER – 083925                      MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                         JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                    ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                            THOMAS NOLAN – 169692
               3 1917 Fifth Street                            LISA ELLS – 243657
                 Berkeley, California 94710-1916              KRISTA STONE-MANISTA – 269083
               4 Telephone: (510) 280-2621                    JENNY S. YELIN – 273601
                                                              MICHAEL S. NUNEZ – 280535
               5 CLAUDIA CENTER – 158255                      JESSICA WINTER – 294237
                 AMERICAN CIVIL LIBERTIES UNION               MARC J. SHINN-KRANTZ – 312968
               6 FOUNDATION OF NORTHERN                       CARA E. TRAPANI – 313411
                 CALIFORNIA, INC.                             ROSEN BIEN
               7 39 Drumm Street                              GALVAN & GRUNFELD LLP
                 San Francisco, California 94111-4805         50 Fremont Street, 19th Floor
               8 Telephone: (415) 621-2493                    San Francisco, California 94105-2235
                                                              Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                               UNITED STATES DISTRICT COURT
              12                               EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                       Case No. 2:90-CV-00520-KJM-DB
              15                 Plaintiffs,                  DECLARATION OF LISA ELLS IN
                                                              SUPPORT OF PLAINTIFFS’
              16          v.                                  REQUEST FOR A STATUS
                                                              CONFERENCE REGARDING
              17 EDMUND G. BROWN, JR., et al.,                REPORT FROM DR. GOLDING
                                                              REGARDING ALLEGATIONS OF
              18                 Defendants.                  MISREPRESENTATIONS OF
                                                              COMPLIANCE DATA
              19
                                                              Judge: Hon. Kimberly J. Mueller
              20
              21
              22
              23
              24
              25
              26
              27
              28
                    DECLARATION OF LISA ELLS IN SUPPORT OF PLAINTIFFS’ REQUEST FOR A STATUS CONFERENCE RE
[3303700.3]
                                                       GOLDING REPORT
                   Case 2:90-cv-00520-KJM-DB Document 5936-1 Filed 10/05/18 Page 2 of 7


               1         I, Lisa Ells, do hereby declare:
               2         1.     I am an attorney admitted to practice law in California, a member of the bar
               3 of this Court, and a partner at the law firm Rosen Bien Galvan & Grunfeld LLP, counsel of
               4 record for Plaintiffs. I have personal knowledge of the matters set forth herein and if
               5 called as a witness I could competently so testify. I make this Declaration in Support of
               6 Plaintiffs’ Request For a Status Conference Regarding Report From Dr. Golding
               7 Regarding Allegations of Misrepresentations of Compliance Data.
               8         2.     On Thursday October 4, 2018, I received a phone call from Gabriel Sanchez,
               9 counsel for the Governor’s Office, and Andrew Gibson of the Attorney General’s Office
              10 informing me that Dr. Michael Golding, Statewide Chief Psychiatrist for the California
              11 Department of Corrections and Rehabilitation, had sent a lengthy report with voluminous
              12 exhibits to the Receiver’s office the night before. That report contained serious allegations
              13 that Defendants had, among other things, provided inaccurate and materially misleading
              14 compliance data to the Court, the Special Master, and Plaintiffs’ counsel. Mr. Sanchez and
              15 Mr. Gibson also informed me that they were treating the matter very seriously and
              16 considering how to proceed, including the possibility of an investigation. Mr. Sanchez and
              17 Mr. Gibson told me they had already provided the report to the Special Master and that
              18 Defendants planned to seek an ex parte continuance of the telepsychiatry hearing
              19 scheduled for October 15, 2018 in light of the allegations in the Golding report. Mr.
              20 Gibson subsequently sent me the report and exhibits. Plaintiffs’ request to file under seal
              21 a true and correct copy of this report as Exhibit A to this declaration is pending under
              22 separate cover.
              23         3.     That evening, my partner Michael Bien, lead counsel in this case, sent an
              24 email to Mr. Sanchez and Mr. Golding, copying the Special Master, asking that
              25 Defendants take various steps to preserve the status quo and protect Dr. Golding and others
              26 who may have assisted him in the preparation of the report from retaliation, and informing
              27 them that Plaintiffs intended to leave any determination regarding postponing the
              28
                                                                1
                    DECLARATION OF LISA ELLS IN SUPPORT OF PLAINTIFFS’ REQUEST FOR A STATUS CONFERENCE RE
[3303700.3]
                                                       GOLDING REPORT
                   Case 2:90-cv-00520-KJM-DB Document 5936-1 Filed 10/05/18 Page 3 of 7


               1 telepsychiatry hearing to the Court. A true and correct copy of that email is attached
               2 hereto as Exhibit B.
               3         4.      Plaintiffs have not heard anything further from Defendants in response to
               4 Mr. Bien’s email.
               5         5.      On October 5, 2018, I informed counsel for Defendants that, given the
               6 allegations in the Golding report, Plaintiffs are no longer willing to enter into a stipulated
               7 agreement to reduce psychiatrist staffing due to concerns about the accuracy of
               8 Defendants’ factual representations underlying the proposal, which Plaintiffs had relied on
               9 in formulating their position.
              10         I declare under penalty of perjury under the laws of the United States and the State
              11 of California that the foregoing is true and correct, and that this declaration is executed at
              12 San Francisco, California this 5th day of October, 2018.
              13
              14                                                 /s/ Lisa Ells
                                                                 Lisa Ells
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                  2
                    DECLARATION OF LISA ELLS IN SUPPORT OF PLAINTIFFS’ REQUEST FOR A STATUS CONFERENCE RE
[3303700.3]                                            GOLDING REPORT
Case 2:90-cv-00520-KJM-DB Document 5936-1 Filed 10/05/18 Page 4 of 7




    CONFIDENTIAL
    EXHIBIT A
SUBMITTED UNDER SEAL
PURSUANT TO REQUEST
      TO SEAL
Case 2:90-cv-00520-KJM-DB Document 5936-1 Filed 10/05/18 Page 5 of 7




      EXHIBIT                                           B
              Case 2:90-cv-00520-KJM-DB Document 5936-1 Filed 10/05/18 Page 6 of 7



From:                              Michael W. Bien
Sent:                              Thursday, October 4, 2018 5:36 PM
To:                                Gabriel.Sanchez@GOV.CA.GOV; Andrew Gibson (Andrew.Gibson@doj.ca.gov)
Cc:                                Patrick McKinney; Matt Lopes; Clark Kelso (Clark.Kelso@cdcr.ca.gov); Donald Specter;
                                   Steve Fama; Coleman Team - RBG Only
Subject:                           Coleman: Golding Report [IWOV-DMS.FID6429]

Importance:                        High


Gabe and Andy 

We appreciate your candor in promptly providing plaintiffs’ counsel and the Special Master with the Golding Report on 
the same day that you received it.   

We have not fully digested the Report but, as you know, it does raise serious issues that merit an independent and 
thorough investigation.  Dr. Golding was identified last week by plaintiffs’ counsel as a witness in the  Coleman Hearing 
scheduled to begin on October 15.  Defendants are facing an October 11, 2018 deadline to fill 90% of their psychiatric 
positions. 

It is not appropriate under these circumstances, for the CDCR to investigate itself, or for the AG’s Office or the 
Governor’s Office, to be involved in the investigation, as they were directly involved in the litigation and can only be 
cleared of any involvement by an outside and independent review of the evidence.  By the same token, the Coleman 
Special Master and the Plata Receiver are too closely connected to the events described in the Report to conduct or 
supervise the investigation. 

We will request that the Court itself make the decision about who should conduct the investigation and how it should be 
conducted.  We do not agree to postpone the scheduled hearing—any decision about the Hearing should be left to the 
Court.   The complete Report and Exhibits should be filed with the Court forthwith. 

We request that you take the following steps: 

    1. preserve all relevant evidence and cease any ongoing destruction of documents or information;
    2. prohibit any retaliation against Dr. Golding or any person who assisted him in preparing his report;
    3. halt any plans to conduct your own investigations into the charges;
    4. do not compel any employee of the CDCR, the AG’s Office or the Governor’s Office to submit to an interview as
       a condition of their employment;
    5. inform Dr. Golding that he should retain his own attorney;
    6. permit plaintiffs’ counsel and the Special Master to interview Dr. Golding.

Michael Bien  

ROSEN BIEN GALVAN & GRUNFELD LLP  
50 Fremont Street, 19th Floor 
San Francisco, CA 94105 
(415) 433‐6830 (telephone)
(415) 433‐7104 (fax)
mbien@rbgg.com
www.rbgg.com

                                                             1
             Case 2:90-cv-00520-KJM-DB Document 5936-1 Filed 10/05/18 Page 7 of 7
 
Effective October 15, 2018, our new address is: 
101 Mission street, Sixth Floor 
San Francisco, CA  94105 
 
  
CONFIDENTIALITY NOTICE The information contained in this e‐mail message may be privileged, confidential and 
protected from disclosure. If you are not the intended recipient, any dissemination, distribution or copying is strictly 
prohibited. If you think that you have received this e‐mail message in error, please e‐mail the sender at rbgg@rbgg.com.  
  
IRS CIRCULAR 230 NOTICE:  As required by United States Treasury Regulations, you should be aware that this 
communication is not intended by the sender to be used, and it cannot be used, for the purpose of avoiding penalties 
under United States federal tax laws.  
 




                                                            2
